Citation Nr: 1110546	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

Procedural history

The Veteran's initial claim of entitlement to service connection for neck disability was denied in July 1977 rating decision.  In June 2002, the Veteran filed to reopen his previously denied claim.  The Veteran's claim was ultimately reopened and denied in an October 2005 Board decision.  A Motion for Reconsideration of the Board decision was denied in June 2006.  In August 2006, the Veteran again filed to reopen his previously denied claim.  The October 2006 rating decision declined to reopen the Veteran's claim.  The Veteran disagreed with the denial and perfected his appeal by filing a timely substantive appeal [VA Form 9] in January 2008.

In January 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an April 2010 decision, the Board denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for neck disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2010, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated in December 2010 granted the motion, vacated the Board's April 2010 decision, and remanded the case to the Board.

In a December 2010 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's representative submitted an informal hearing presentation dated January 2011. 

As is set forth in more detail below, the Veteran's claim of entitlement to service connection for neck disability is being reopened.  The issue is REMANDED to the RO via the VA Appeals Management Center (AMC) in Washington, D.C.  The Veteran will be informed if any additional action on his part is required.


FINDINGS OF FACT

1.  In the October 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for neck disability.  The Veteran was notified of that decision, and of appellate rights and procedures.  The Veteran did not appeal the decision and it became final.

2.  The evidence associated with the VA claims folder, subsequent to the October 2005 rating decision, is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for neck disability.


CONCLUSIONS OF LAW

1.  The October 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Since the October 2005 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for neck disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for neck disability.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for neck disability, and therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in August 2006, the claim will be adjudicated by applying the revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Initial matter - The Court Remand

In the November 2010 Joint Motion, the parties stated that the Board erred in its analysis by "impermissibly weighing the probative value and credibility of the August 2006 nexus opinion from Dr. A.M. without reopening the claim."  The parties further noted that the Veteran submitted new evidence which pertained to two previously unestablished service connection elements (service incurrence and nexus) and indicated that the Board "failed to provide adequate reasons and bases as to why such evidence is not material, and it erred by imposing a higher burden to reopening that is required by 38 C.F.R. § 3.156(a)."  

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

Analysis

When the Veteran's claim of entitlement to service connection for neck disability was last finally denied by the Board in October 2005, the evidence of record included service treatment records, the Veteran's DD-214, statements of the Veteran, multiple lay statements, VA and private treatment records, and a September 2004 letter from Dr. P.A.B.  

The Veteran's claim was denied in the October 2005 Board decision.  As indicated above, the Veteran filed a Motion for Reconsideration that was denied in June 2006.  The Veteran did not appeal the October 2005 Board decision and it therefore became final.  In August 2006, the Veteran filed to reopen the previously denied claim.  As indicated above, the October 2006 rating decision declined to reopen the Veteran's claim.  This appeal followed.

At the time of the prior denial, medical records showed that the Veteran was diagnosed with arthritis of the neck with nerve impingement.  See the letter from Dr. P.B. dated September 2004.  Also of record, were the multiple statements by the Veteran detailing an in-service neck injury which he contended occurred at the time of his documented July 1959 right thumb fracture during active duty service.  See, e.g., the Veteran's statement dated June 2002.  Additionally, the Veteran submitted multiple lay statements from fellow soldiers in support of his contentions.  See the statements of M.A. and D.P.H. dated February 2004; see also the statement of D.W.C. dated August 2004.  The Board's October 2005 denial was predicated upon deficiencies as to element (3), a link between the current disabilities and the Veteran's military service.  See 38 C.F.R. § 3.304 (2010).

As indicated above, the October 2005 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's neck disability claim may only be reopened if he submits new and material evidence as to the missing element.  See
 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

The newly submitted evidence consists of VA and private treatment records, statements of the Veteran, a lay statement from the Veteran's spouse dated May 2007, and an August 2006 letter from Dr. A.M. concerning medical nexus.

In reviewing the evidence added to the claims folder since the October 2005 denial, and taking into consideration the November 2010 Joint Motion for Remand, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, in an August 2006 letter, Dr. A.M. detailed his examination of the Veteran and further indicated that "[i]t is my opinion that the symptoms [the Veteran] is experiencing are in fact related to the injuries he sustained in 1959."  Accordingly, the statement from Dr. A.M. supports the Veteran's contentions of nexus and arguably satisfies the missing Hickson element (3).
The Veteran has also submitted statements and personal testimony detailing specific post-service medical treatment as to his claimed continuing neck disability.  See, e.g., the January 2010 Board hearing transcript.  Additionally, the Veteran's spouse has submitted a personal statement dated May 2007 in which she recalls the Veteran's treatment for neck pain complaints in the years immediately following his release from active duty.  

Pursuant to the Court's decision in Justus, for the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  As the testimony and statements of the Veteran and his spouse are not inherently false or incredible, these statements are presumed to be true for the purposes of this remand.  

The testimony and statements of the Veteran detailing specific treatment for his neck disability in the years following his military discharge and the similar contentions detailed in the May 2007 statement from the Veteran's spouse, were not of record at the time of the October 2005 RO decision.  Moreover, the statement concerning medical nexus from Dr. A.M. was not of record at the time of the prior denial.  This evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for neck disability, as it pertains to the elements of medical nexus and continuity of symptomatology.  

In sum, this newly added medical evidence is neither cumulative nor redundant of the evidence of record at the time of the October 2005 denial and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for neck disability.  The additional evidence suggests that the Veteran suffers from a neck disability which is due to circumstances of his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a).  The Veteran's claim for entitlement to service connection for a neck disability is therefore reopened.
Additional comments

For the reasons explained in the remand section below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits of the reopened claim.

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].


ORDER

New and material evidence having been received; the claim of entitlement to service connection for neck disability is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's claim of entitlement to service connection for neck disability must be remanded for additional evidentiary development.  

In general, in order to establish service connection for the claimed disorders, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or

 injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

With respect to element (1), current disability, treatment records demonstrate that the Veteran suffers from "cervical spondylosis with myelopathy" and degenerative arthritis.  See the VA treatment record dated June 2006.  Accordingly, Hickson element (1) is satisfied.

As to element (2), in-service injury or disease, the Veteran recently testified that he experienced neck pain after an injury in-service.  He indicated that he continued to experience neck pain through the time of his military discharge and thereafter.  The Board recognizes that the Veteran is competent to testify as to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  Additionally, the Veteran has submitted multiple lay statements from fellow soldiers as well as his spouse, which confirm his contentions of neck pain following the claimed in-service injury.  Accordingly, Hickson element (2) is satisfied for the purpose of this remand.

With respect to Hickson element (3), medical nexus, in an August 2006 letter, Dr. A.M. stated, "[i]t is my opinion that the symptoms [the Veteran] is experiencing are in fact related to the injuries he sustained in 1975."  In this statement, Dr. A.M. failed to provide any rationale for his conclusion and, as such, his medical opinion is therefore of little probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) [holding that it is the 'factually accurate, fully articulated, sound reasoning' for an examiner's conclusion that contributes probative value to a medical opinion]; see also Stelf v. Nicholson, 21 Vet. App. 120 (2007).

This case presents certain medical questions concerning nexus and continuity of symptomatology which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current neck disability was incurred in or aggravated by his military service.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

2. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


